Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 3/21/2021 has been received and claims 1-20 are pending.

Election/Restrictions
Claims 3 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/01/2019.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In Claim 1, it is not clear whether the limitation that the injection membrane being “flush with the external end of the medical injection port such that a portion of the injection portion is exposed to a user” in lines 13-15 is further limiting of the hollow portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (7682561).
As to Claim 1, Davis (‘561) discloses a device (10; 30; 70; 80) for disinfection of a medical injection port (16, 20) having an external end (20) and an injection membrane (at the top of 20) located at the external end (20), the device (10; 70; 80) comprising: 
a capping portion (14) comprising 
an external surface (i.e. external surface of 14) and a continuous coextensive inner surface (i.e. inside surface at the top portion of 14 located above 12 containing 24) facing the external end (20) of the medical injection port (16, 20) (see entire document, particularly Figures 1-3), wherein the external surface and the continuous coextensive inner surface are configured to form a cavity (i.e. where 24 is located) (see entire document, particularly Figures 1-3), and
a disinfecting absorbent material (24) disposed inside the capping portion (14) and directly contacting the continuous coextensive inner surface (i.e. inside surface at the top portion of 14 located above 12 containing 24) thereof (see entire document, particularly Figures 1-3), wherein the disinfecting absorbent material (24) occupies the entire cavity (i.e. inside of the top portion of 14 located above 12 containing 24) of the capping portion (14) (see entire document, particularly Figure 2); 
a hollow portion (12) disposed around the medical injection port (16, 20) such that the injection membrane is located inside the hollow portion (12) and flush with the external end (20) of the medical injection port (16) such that a portion of the injection membrane (at 20) is exposed to a user (see entire document, particularly Figures 1 and 3), wherein the hollow portion (12) comprises a non-threaded inner surface (i.e. within 18), a proximal opening (i.e. one end of 12/18), and a distal opening (i.e. the other end of 12/18) (see entire document, particularly Figures 1-3); and
a connector (26, 28) coupling the capping portion (14) of the device (10) to the hollow portion (12) thereof in a manner which permits movement of the capping portion (14) between 
a fully-seated position on the hollow portion (12)  of the device (10) (see Figure 2), wherein the disinfecting absorbent material (24) is in a direct and prolonged contact with the injection membrane (see entire document, particularly Figure 2), and 
a position apart from the proximal opening thereof to permit ingress to the medical injection port (16) (see entire document, particularly Figures 1 and 3)
As to Claim 2, Davis (‘561) discloses that the device (10) is configured for attachment to the medical injection port (16, 20) to bring the disinfecting absorbent material (24) of the capping portion (14) in contact with the medical injection port (16, 20) (see entire document, particularly Figures 1-3). 
As to Claim 4, Davis (‘561) discloses that the hollow portion (12) comprises a supporting member (i.e. member where 18 is located) having the proximal opening (18) and a sidewall (i.e. the wall of 12 above 18 or the wall within 18 which extends between openings of 18) disposed substantially perpendicular to and in contact with the supporting member (i.e. member where 18 is located) (see entire document, particularly Figures 1-2).
As to Claim 5, Davis (‘561) discloses that the proximal opening (i.e. opening at the top surface of 18) is located at the center of the supporting member (i.e. member where 18 is located) (see entire document, particularly Figures 1-3).
As to Claim 6, Davis (‘561) discloses that the proximal opening (i.e. opening at the top surface of 18) is substantially circular (see entire document, particularly Figure 3).
As to Claim 7, Davis (‘561) discloses that the proximal opening (i.e. opening at the top surface of 18) is disposed concentrically to the inner surface of the hollow portion (12) (see entire document, particularly Figure 3).
	As to Claim 8, Davis (‘561) discloses that the disinfecting absorbent material (24) is affixed to the inner surface of the capping portion (14) (see entire document, particularly Figures 1-3). 
	As to Claim 9, Davis (‘561) discloses that the disinfecting absorbent material (24) is soaked with a disinfecting agent (see entire document, particularly Col. 3 lines 13-14).
As to Claim 15, Davis (‘561) discloses that a side extension of the capping portion (14) of the device (10) is affixed (via 26, 26) to the hollow portion (12) thereof in the fully-seated position (see entire document, particularly Figures 1-2). 
As to Claim 16, Davis (‘561) discloses that the connector (26, 28) is adapted (via 28) such that, when the capping portion (14) is disposed at the position apart from the proximal opening of the hollow portion (12) of the device (10) (see Figures 1 and 3) in the absence of an external force, the connector (28) brings the capping portion (14) to the fully-seated position (see entire document, particularly Figure 2, Col. 3 lines 29-32 and 42-47).
	As to Claim 17, Davis (‘561) discloses that the connector (28) comprises a flexible material (see entire document, particularly Col. 3 lines 25 and 30-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davis (7682561).
As to Claim 10, Davis (‘561) discloses that the connector (i.e. connecting means/pin of 34 to 32; 40) comprises a hinge (i.e. connecting means/pin of 34 to 32) providing a pivotal connection between the capping portion (34) of the device (30) and the hollow portion (32) thereof (see entire document, particularly Figures 4-6, Col. 3 line 58-62, Col. 6 line 66 to Col. 4 line 8).
As to Claim 14, Davis (‘561) discloses that the disinfecting absorbent material (84) in the fully-seated position completely covers the proximal opening of the hollow portion (82) (see entire document, particularly Figures 15-17).


In the event that the term “coextensive” is utilized/clarified to set forth a particular shape for the inner surface of the capping portion where the particular shape is set forth to be same as that of the external surface of the capping portion and where Davis (‘561) is deemed to inadequately disclose an inner surface having the same/corresponding shape as the external surface in the capping portion, the following rejection will apply.
Claims 1-2, 4-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (7682561) in view of Vaillancourt (8671496) or Hoang (8491546).
As to Claim 1, Davis (‘561) discloses a device (10; 30; 70; 80) for disinfection of a medical injection port (16, 20) having an external end (20) and an injection membrane (at the top of 20) located at the external end (20), the device (10; 70; 80) comprising: 
a capping portion (14) comprising 
an external surface (i.e. external surface of 14) and a continuous coextensive inner surface (i.e. inside surface at the top portion of 14 located above 12 containing 24) facing the external end (20) of the medical injection port (16, 20) (see entire document, particularly Figures 1-3), wherein the external surface and the continuous coextensive inner surface are configured to form a cavity (i.e. where 24 is located) (see entire document, particularly Figures 1-3), and
a disinfecting absorbent material (24) disposed inside the capping portion (14) and directly contacting the continuous coextensive inner surface (i.e. inside surface at the top portion of 14 located above 12 containing 24) thereof (see entire document, particularly Figures 1-3), wherein the disinfecting absorbent material (24) occupies the entire cavity (i.e. inside of the top portion of 14 located above 12 containing 24) of the capping portion (14) (see entire document, particularly Figure 2); 
a hollow portion (12) disposed around the medical injection port (16, 20) such that the injection membrane is located inside the hollow portion (12) and flush with the external end (20) of the medical injection port (16) such that a portion of the injection membrane (at 20) is exposed to a user (see Figures 1 and 3), wherein the hollow portion (12) comprises a non-threaded inner surface (i.e. within 18), a proximal opening (i.e. one end of 12/18), and a distal opening (i.e. the other end of 12/18) (see entire document, particularly Figures 1-3); and
a connector (26, 28) coupling the capping portion (14) of the device (10) to the hollow portion (12) thereof in a manner which permits movement of the capping portion (14) between 
a fully-seated position on the hollow portion (12) of the device (10) (see Figure 2), wherein the disinfecting absorbent material (24) is in a direct and prolonged contact with the injection membrane (see entire document, particularly Figure 2), and 
a position apart from the proximal opening thereof to permit ingress to the medical injection port (16) (see entire document, particularly Figures 1 and 3).
	While Davis (‘561) does not appear to specifically teach that the inner surface of capping portion providing the shape of the cavity in which the disinfecting absorbent material (24) is located is not the same shape and does not match the external surface shape of the capping portion (14), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any internal shape such as a rectangular shape/configuration for the cavity that is same/coextensive as that of the external surface of the capping portion containing a matching-shaped disinfectant absorbent material in the device of Davis as a known alternate shape of an interior surface and cavity as a matter of engineering choice.
In addition, it was known in the art before the effective filing date of the claimed invention to provide a capping portion having an external surface and a continuous coextensive inner surface having the same/corresponding shape as the external surface facing an external end of a medical injection portion wherein the external surface and the continuous coextensive inner surface are configured to form a cavity in which a disinfecting absorbent material is disposed. Vaillancourt (‘496) discloses a device (115) comprised of a capping portion (114) having an external surface and a continuous coextensive inner surface with the same/corresponding shape/configuration as the external surface and facing an external end of a medical injection portion (117) (see Figures 22 and 27), wherein the external surface and the continuous coextensive inner surface are configured to form a cavity in which a disinfecting absorbent material (110; 210) having a matching shape to the cavity is disposed (see Figures 21-24 and 27), in order to clean/disinfect the end of the medical injection portion (see Figures 21-24 and 27, Col. 8 lines 36-67, Col. 9 lines 1-9). Hoang (‘546) also discloses a device (74) comprised of a capping portion (74) having an external surface and a continuous coextensive inner surface with the same/corresponding shape/configuration as the external surface and facing an external end (A6, A8) of a medical injection portion (A) (see Figures 1 and 10A), wherein the external surface and the continuous coextensive inner surface are configured to form a cavity in which a disinfecting absorbent material (76) having a matching shape to the cavity is disposed (see Figure 10A), in order to provide a device for covering the external surface/end of the medical injection port and to reduce the amount of microbes on the external surface of the medical injection portion (see Col. 1 lines 43-49). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a continuous coextensive inner surface with a shape/configuration that matches the external surface of the capping portion in the device of Davis as a known alternate figuration/shape in order to provide a device for covering and cleaning/disinfecting an end of a medical device/injection port as shown by Vaillancourt or Hoang.

As to Claim 2, Davis (‘561) discloses that the device (10) is configured for attachment to the medical injection port (16, 20) to bring the disinfecting absorbent material (24) of the capping portion (14) in contact with the medical injection port (16, 20) (see Figures 1-3). 
As to Claim 4, Davis (‘561) discloses that the hollow portion (12) comprises a supporting member (i.e. member where 18 is located) having the proximal opening (18) and a sidewall (i.e. the wall of 12 above 18 or the wall within 18 which extends between openings of 18) disposed substantially perpendicular to and in contact with the supporting member (i.e. member where 18 is located) (see Figures 1-2).
As to Claim 5, Davis (‘561) discloses that the proximal opening (i.e. opening at the top surface of 18) is located at the center of the supporting member (i.e. member where 18 is located) (see Figures 1-3).
As to Claim 6, Davis (‘561) discloses that the proximal opening (i.e. opening at the top surface of 18) is substantially circular (see Figure 3).
As to Claim 7, Davis (‘561) discloses that the proximal opening (i.e. opening at the top surface of 18) is disposed concentrically to the inner surface of the hollow portion (12) (see Figure 3).
	As to Claim 8, Davis (‘561) discloses that the disinfecting absorbent material (24) is affixed to the inner surface of the capping portion (14) (see Figures 1-3). 
	As to Claim 9, Davis (‘561) discloses that the disinfecting absorbent material (24) is soaked with a disinfecting agent (see Col. 3 lines 13-14).
As to Claim 10, Davis (‘561) discloses that the connector (i.e. connecting means/pin of 34 to 32; 40) comprises a hinge (i.e. connecting means/pin of 34 to 32) providing a pivotal connection between the capping portion (34) of the device (30) and the hollow portion (32) thereof (see Figures 4-6, Col. 3 line 58-62, Col. 6 line 66 to Col. 4 line 8).
As to Claim 14, Davis (‘561) discloses that the disinfecting absorbent material (84) in the fully-seated position completely covers the proximal opening of the hollow portion (82) (see Figures 15-17).
As to Claim 15, Davis (‘561) discloses that a side extension of the capping portion (14) of the device (10) is affixed (via 26, 26) to the hollow portion (12) thereof in the fully-seated position (see Figures 1-2). 
As to Claim 16, Davis (‘561) discloses that the connector (26, 28) is adapted (via 28) such that, when the capping portion (14) is disposed at the position apart from the proximal opening of the hollow portion (12) of the device (10) (see Figures 1 and 3) in the absence of an external force, the connector (28) brings the capping portion (14) to the fully-seated position (see Figure 2, Col. 3 lines 29-32 and 42-47).
	As to Claim 17, Davis (‘561) discloses that the connector (28) comprises a flexible material (see Col. 3 lines 25 and 30-31).
Thus, Claims 1-2, 4-10, and 14-17 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Davis (‘561), and Vaillancourt (‘496) or Hoang (‘546).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, and 14-17 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799